Per Curiam :
The plaintiff, who was a second lieutenant in the Marine Corps, and was without dependents, served with the National Guard of Nicaragua from August 5, 1927, to January 1, 1930. The National Guard was an organization foreign to all political influences and was designed to maintain social order in the triple capacity of an urban, rural, and judicial police force. It was organized in a military fashion to the end that it might function as an effective police force in maintaining peace, law, and order. The organization was composed entirely of Nicaraguans, except, such officers as were detailed to it as instructors.
There were no public quarters available in Nicaragua during the plaintiff’s detail there. He rented quarters at his own expense at $40 a month.
During the period of plaintiff’s service the Nicaraguan National Guard was under the command of Colonel Beadle and Colonel Ehea. The plaintiff served as an instructor, recruiter, and trainer of the National Guard, which was the *539National Police Force of Nicaragua. He served without troops and at no time was he engaged in operations against; an enemy, actual or potential. In these circumstances this:, case is controlled by the decision in this court of Beadle v. United States, 72 C. Cls. 310, in which the same statutes,.. Executive Order, and substantially the same facts were in--volved. On the authority of the decision in that case plaintiff is entitled to recover and judgment will be entered in his. favor for $1,310.61. It is so ordered.